817 F.2d 1429
EXXON CORPORATION, Plaintiff-Appellee,v.Michael L. FISCHER, et al., Defendants-Appellants.
No. 85-6572.
United States Court of Appeals,Ninth Circuit.
May 27, 1987.

Peter H. Kaufman, San Diego, Cal., Nancy S. Marks, Boston, Massachusetts, Robert Venning, San Francisco, Cal., Sarah Chasis, New York City, for defendants-appellants.
Donna R. Black, Los Angeles, Cal., for plaintiff-appellee.
Appeal from the United States District Court for the Central District of California;  Pamela A. Rymer, District Judge, Presiding.
Before WALLACE, BOOCHEVER and KOZINSKI, Circuit Judges.

ORDER

1
The opinion filed January 7, 1987, 807 F.2d 842, is amended by deleting the third full paragraph on page 6 of the slip op.  [page 845 2nd col., 2nd full par.] after the word "law," and substituting the following:


2
When a state official acts in violation of the federal constitution, even when enforcing a state law, "he is stripped of his official or representative character."   Ex parte Young, 209 U.S. 123, 160, 28 S.Ct. 441, 454, 52 L.Ed. 714 (1908).  For the same reason, by virtue of the Supremacy Clause, if a state official violates a federal statute, they become "subjected in ... person to the consequences of ... individual conduct.  The State has no power to impart to him any immunity from responsibility to the Supreme authority of the United States."    Id. See Cory v. White, 457 U.S. 85, 89, 102 S.Ct. 2325, 2328, 72 L.Ed.2d 694 (1982);  Worcester County Trust Co. v. Riley, 302 U.S. 292, 297, 58 S.Ct. 185, 187, 82 L.Ed. 268 (1937).


3
We conclude that the Eleventh Amendment does not apply.


4
With this exception, the petition for rehearing is denied.